UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04316 Midas Series Trust (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices)(Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 1/1/14 - 6/30/14 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. We believe that a quality investing approach can provide an important advantage in volatile markets. We also believe that personal investment planning can be successful by following three simple rules. ● Follow a regular monthly investment plan. ● Manage risk by diversifying among investments. ● Commit to a long term investing approach. MIDAS FUND MIDAS MAGIC MIDAS PERPETUAL PORTFOLIO (Ticker: MIDSX) (Ticker: MISEX) (Ticker: MPERX) Seeks primarily capital appreciation and protection against inflation and, secondarily, current income through investments primarily in precious metals and natural resource companies and gold, silver, and platinum bullion. Seeks capital appreciation by investing in any security type in any industry sector and in domestic or foreign companies of any size. Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, and large capitalization growth stocks. JUNE 30 SEMI-ANNUAL REPORT LETTER TO SHAREHOLDERS 1 PORTFOLIO COMMENTARY Midas Fund 2 Midas Magic 3 Midas Perpetual Portfolio 4 Allocation of Portfolio Holdings 5 About Your Fund’s Expenses 7 FINANCIAL STATEMENTS Schedule of Portfolio Investments Midas Fund 8 Midas Magic 10 Midas Perpetual Portfolio 12 Statements of Assets and Liabilities 14 Statements of Operations 15 Statements of Changes in Net Assets 16 Statements of Cash Flows 17 Notes to Financial Statements 18 Financial Highlights 26 SUPPLEMENTAL INFORMATION Board Approval of Investment Management Agreements 28 Additional Information 30 ACCOUNT INFORMATION Invest with Midas 31 OPENING YOUR NEW ACCOUNT Instructions for Online and Paper Applications 32 New Account Paper Application 33 LETTER TO SHAREHOLDERS Do investment temptations increase as financial markets rise?Small company stocks have performed particularly well since the 2008 crash, and many investors seem to be giving into the temptation to now chase the past performance of this sector.Similarly, junk bonds are tempting many with their offer of higher current yields, notwithstanding their higher longer term risks. The lure of short term performance, in disregard of known risks and potential pitfalls, can be a temptation for all investors — but we suspect it can be particularly seductive for those without a long term investment plan. That’s another reason why at Midas we believe in a well-considered, long term, investment plan for the future.With a longer term perspective towards future retirement, college tuition, or other financial goals, the need for potential gains, as well as the risks of loss, may appear in better perspective.While no plan can eliminate the risk of permanent loss, we believe managing investment temptations and risks can be helped by developing a long term plan, diversifying investments, and following through with regular monthly investing. DEVELOP A LONG TERM INVESTMENT PLAN At Midas, we think a long term plan starts with quality investing.By quality investing, we mean seeking investments in established companies with track records of success that could be better positioned to benefit from positive long term market and economic trends, as well as ride out temporary reverses.Seeking quality in this manner can help keep an investor’s focus on long term results. In this vein, Midas Magic concentrates its portfolio in some of the world’s strongest companies with global operations in finance, technology, and other industries.Midas Fund seeks resource companies offering financial strength, expanding production profiles, increasing cash flow, or other special features. Midas Perpetual Portfolio seeks portfolio strength through investments in precious metals, stocks of large growth companies and “hard asset” companies, and Swiss bonds. DIVERSIFY TO MANAGE EMOTIONAL AND INVESTMENT RISK Market volatility, both up and down, can tempt investors to veer off plans developed during calmer times.Overall portfolio diversification can help moderate these swings, and mitigate the impact of any one negative financial or economic event.In this connection, the three Midas Funds have been designed with differing investment objectives and policies.Midas Magic seeks capital appreciation.Midas Fund seeks primarily capital appreciation and protection against inflation and, secondarily, current income.Midas Perpetual Portfolio seeks to preserve and increase the purchasing power value of its shares.Of course, there can be no assurance that a Fund will achieve its objective. Interestingly, Midas Perpetual Portfolio seeks to regularly “re-balance” the allocation of its portfolio to increase its relative investment in currently out of favor but, hopefully, better value opportunities. FOLLOW THROUGH WITH REGULAR MONTHLY INVESTING The Midas Bank Transfer Plan can assist investors follow through on a plan to invest regularly.With the Transfer Plan, you decide now to invest a certain amount each month in the future for as long as you like and Midas will automatically transfer the money from your bank account for investment in your designated Midas account. Investing the same amount regularly can reduce anxiety over investing in a rising or falling market or buying all of your shares at market highs.Although this strategy cannot assure a profit or protect against loss in a declining market, it can result in a lower average cost for your purchases.Nevertheless, you should consider your ability to continue your purchases through periods of low price levels before undertaking such a strategy. THE MIDAS TOUCH® ACCOUNT ACCESS Seeking quick and convenient information about your investments?Looking to reduce paperwork? Just log into THE MIDAS TOUCH®Account Access at www.MidasFunds.com for free, 24-hour access to your Midas account and to sign up for electronic delivery of your Midas account statements, shareholder reports, prospectuses, and other updates.With electronic delivery, you get all your Midas information more speedily and storage of your account documents on the site for up to four years.Of course, if you would like to just speak with a Shareholder Services Representative or have any questions about your account, the Midas Family of Funds, or our attractive suite of shareholder services, please call usat 1-800-400-MIDAS (6432), Monday through Friday, 8:00 a.m. to 6:00 p.m. ET. “By quality investing, we mean seeking investments in established companies with track records of success that could be better positioned to benefit from positive long term market and economic trends, as well as ride out temporary reverses.” GETTING STARTED WITH MIDAS JUST GOT EASIER Investors can now open a Midas account online.Visit www.MidasFunds.com and click “Open an Account” at the top menu bar.With a few clicks you can choose a new Roth IRA account if you are developing retirement goals or a Coverdell Education Savings Account for your child if you are thinking about future tuition expense planning.It’s easy to follow the instructions and get started investing with Midas today. Thank you for investing with Midas! Sincerely, Thomas B. Winmill President 1 MIDAS FUND PORTFOLIO COMMENTARY June 30, 2014 (Unaudited) We are very pleased to submit this 2014 Semi-Annual report and to welcome new shareholders who have invested in Midas Fund directly or through one of the many brokerage firms making the Fund available to its customers. Midas Fund seeks its investment objectives of primarily capital appreciation and protection against inflation and, secondarily, current income by investing primarily in gold, silver, platinum, and other natural resources companies, and bullion. GOLD PRICES, FINANCIAL MARKETS, AND INVESTOR SENTIMENT Gold prices started 2014 at a low of $1,204, by mid-March reached a high for the first half of the year of $1,385 (all prices are based on the London p.m. fix), and ended up at $1,315 on June 30, 2014. Interestingly, the average gold price during the six month period, of about $1,290 per ounce, was almost identical to the average price in the second half of 2013, $1,299, and lower than in the first half of 2013, $1,524. Commodity prices generally rallied in the first six months of the year, particularly nickel, palladium, and gold. Financial markets continued to make steady gains and, encouragingly, some companies in the depressed precious metals and resource sectors appear to us to offer good value and attractive upside. Somewhat troubling, however, is recent data reflecting slowing global growth. Should market complacency broaden, cautious investors might expect greater market volatility through the second half of the year. METALS AND MINING INVESTMENT STRATEGIES Midas Fund’s strategy continues to be focused on higher quality senior and intermediate producers of precious metals and other natural resources, including energy, and, in the six month period, the Fund enjoyed a total return of 17.39%. As metal prices pulled back after mid-March, the Fund sought to reduce its exposure to mining companies with leveraged financial structures and igher operating costs. At June 30, 2014, the Fund’s portfolio was generally comprised of steady, well financed, lower cost, metal and energy producing companies, and special development situations, with a modest amount of cash equivalents. THE OUTLOOK FOR THE YEAR After making an all-time high of $1,895 in September 2011, gold fell hard to $1,192 in June 2013, and now appears to be making a recovery. Investor sentiment toward gold mining stocks, however, has not seemed to make a commensurate recovery.At Midas, though, we believe that markets are cyclical in nature and that investor enthusiasm tends to wax and wane, often reflecting past trends rather than current value. More importantly, in our view, the macroeconomic support for higher gold prices has not disappeared: U.S. economic policies of ultra-low Fed target interest rates and massive fiscal imbalances. In this environment, and using its core strategy of “quality, with growth,” Midas Fund will remain focused on premier quality gold mining and other natural resource companies. By seeking quality investments with solid growth potential, we seek to address the risks inherent in the sector, yet position Midas Fund to benefit from positive trends. 1 SSgA Money Market Fund 6 BHP Billiton Limited 2 Freeport-McMoRan Copper & Gold Inc. 7 B2Gold Corp. 3 Platinum Group Metals Ltd. 8 Newmont Mining Corporation 4 Goldcorp Inc. 9 Randgold Resources Limited ADR 5 Rio Tinto plc ADR 10 Detour Gold Corp. Top Ten Holdings comprise approximately 63% of total assets. Holdings are subject to changes and this information should not be considered as a recommendation to purchase or sell a particular security. 2 MIDAS MAGIC PORTFOLIO COMMENTARY June 30, 2014 (Unaudited) We are pleased to submit this 2014 Semi-Annual Report for Midas Magic and to welcome our new shareholders who believe the Fund’s quality approach to investing makes it attractive for long term financial planning. In pursuit of its investment objective of capital appreciation, the Fund may invest in any security type (i.e., stocks, bonds, etc.) and in any industry sector, in domestic or foreign companies, and in companies of any size. In seeking to enhance returns, the Fund may use speculative investment techniques, such as leverage. To achieve the Fund’s objective, the investment manager may use a seasonal investing strategy and during periods anticipated to be less favorable, the Fund may take a defensive position. ECONOMIC AND MARKET REPORT At the June 2014 meeting of the Federal Open Market Committee (FOMC) of the Federal Reserve Bank, the staff’s review of the economy suggested that real gross domestic product (GDP) had “dropped significantly early in the year but that economic growth had bounced back in recent months.” The staff also observed that the average rate of employment gains had increased, as the unemployment rate declined. Interestingly, notwithstanding recent increases in consumer price inflation, the staff indicated that measures of inflation expectations remained stable. Yet, the continuing rise of real disposable income and increases in households' net worth did not positively impact consumer sentiment. In fact, according to the Thomson Reuters/ University of Michigan Surveys, consumer sentiment declined in May and early June. INVESTMENT DISCIPLINE; FLEXIBLE STRATEGIES In this economic environment, the Fund’s disciplined strategy has been to seek investments in primarily large, global companies, with a current orientation towards conservatively priced value stocks. Consistent with this more conservative orientation, and given unfavorable seasonality, bearish near-euphoric investor sentiment, and challenging equity market valuations, the Fund has eliminated leverage and raised cash. In comparison, at December 31, 2013, the Fund was employing approximately $2.7 million of leverage. Although the Fund’s portfolio companies typically enjoy global operations in cyclical and economically sensitive sectors such as financial services and technology, recent top performing holdings were energy related. The overall Fund portfolio, as compared with the S&P 500, has a greater weighting towards financial services, and less to consumer cyclical industries, in view of the accommodative policy of the U.S. Federal Reserve Bank. In first six months of 2014, the Fund’s total return was (0.70)%, including the reinvestment of dividends, compared to the S&P 500 Index return of 7.14%. Fund returns were hindered in part by the underperformance of one of its largest holdings, MasterCard Incorporated, comprising about 14% of the Fund’s net assets. INVESTMENT OUTLOOK AND POSITIONING We have been somewhat disappointed by recent broad global economic data, and have increasing concerns. Equity prices generally have risen in 2014, in large measure because of higher valuations, and only partially from rising profits. Some securities, however, appear to us to continue to offer value and attractive prospects. Our current view of financial markets suggests that the Fund may benefit during the balance of the year by its flexible portfolio approach, including both aggressive and speculative investment techniques, as well as defensive positioning, as deemed appropriate. 1 Berkshire Hathaway, Inc. Class B 6 JPMorgan Chase & Co. 2 MasterCard Incorporated 7 Google Inc. Class A 3 SSgA Money Market Fund 8 General Electric Company 4 Costco Wholesale Corp. 9 Cisco Systems, Inc. 5 Johnson & Johnson 10 Becton, Dickinson and Company Top Ten Holdings comprise approximately 78% of total assets. Holdings are subject to changes and this information should not be considered as a recommendation to purchase or sell a particular security. 3 MIDAS PERPETUAL PORTFOLIO PORTFOLIO COMMENTARY June 30, 2014 (Unaudited) Midas Perpetual Portfolio’s investment objective is to preserve and increase the purchasing power value of its shares over the long term. The Fund’s core asset allocation strategy is to invest, consistent with tax planning and lower levels of portfolio turnover, a “target percentage” of its total assets in each of the following categories: gold, silver, Swiss franc assets, hard asset securities, and large capitalization growth stocks. We are delighted to submit this 2014 Semi-Annual Report and to welcome our new shareholders who find the Fund’s objective and strategy attractive. ECONOMIC AND MARKET REPORT The change in real GDP projected by the Federal Reserve Bank (the “Fed”) board members and bank presidents has shrunk to a 1.9% to 2.4% range, in contrast to the 2.2% to 3.3% range for 2014 projected in December 2013. Likewise, the World Bank recently moderated its outlook for the global economy, now projected to expand by 2.8% in 2014, a decline from its prior forecast of 3.2%. Yet, the World Bank maintains a buoyant outlook, with projections of 3.4% and 3.5% global growth in 2015 and 2016, respectively. Real GDP growth has also recently slowed in China and some other emerging market economies, and remains weak in the euro area, while apparently strengthening in the United Kingdom and Japan. The Fed’s staff has recently indicated that, notwithstanding recent increases in consumer price inflation, other measures of longer-run inflation expectations remained stable. Specifically, over the 12 months ending in May, both total and core consumer price index inflation were about 2%, whereas real personal consumption expenditures inflation was about 1.5% over the 12 months ending in April, below the FOMC’s objective of 2%. Commodity prices generally rallied in the first six months of the year, however, particularly nickel, palladium, and gold, although wheat and copper prices declined. INVESTMENT STRATEGY AND RETURNS Through this uncertain period, Midas Perpetual Portfolio sought to adhere to its core asset allocation strategy, which delivered a total return during the first half of 2014 of 4.67%. The Fund benefitted most in the recent period from its major allocations to gold and silver. Consistent with tax planning and lower levels of portfolio turnover, the Fund’s actual percentage of its total assets invested in the five investment categories varied from target percentages, sometimes substantially. Currently, the Fund has an over-target allocation to gold and an under-target allocation to silver, although combined the precious metal allocation is approaching the target range. Likewise, due generally to under-target allocations to hard asset securities and large capitalization growth stocks, at June 30, 2014 the Fund’s cash equivalents approximated 2% of net assets. Investment Category Target Percentage Gold 20% Silver 10% Swiss Franc Assets 20% Hard Asset Securities 25% Large Capitalization Growth Stocks 25% Total 100% CONTACT US FOR INFORMATION AND SERVICES Midas Perpetual Portfolio’s long term investment objective and allocation strategy makes it attractive for investment through our Traditional and Roth IRAs, Health Savings Accounts, and also our Education Savings Accounts. For information, simply give us a call toll free at 1-800-400-MIDAS (6432) and we will be delighted to provide such information to you, a friend, or a relative, or access the information and open your account online at www.MidasFunds.com. 1 SPDR Gold Trust 6 UnitedHealth Group Incorporated 2 Switzerland Government 2.50% Notes, due 3/12/16 7 Novartis AG ADR 3 iShares Silver Trust 8 Wal-Mart Stores, Inc. 4 Switzerland Government 3.00% Notes, due 1/8/18 9 First Quantum Minerals Ltd. 5 Microsoft Corporation 10 Syngenta AG ADR Top Ten Holdings comprise approximately 75% of total assets. Holdings are subject to changes and this information should not be considered as a recommendation to purchase or sell a particular security. 4 5 6 ABOUT YOUR FUND'S EXPENSES (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including redemption or small account fees; and (2) ongoing costs, including management fees, distribution and service 12b-1 fees, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your Fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2014 to June 30, 2014. ACTUAL EXPENSES The table provides information about actual account values and actual expenses for each Fund. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the Fund you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The Fund may charge you a $20 annual small balance account fee if the value of those shares is less than $500. We will redeem shares automatically in one of your accounts to pay the $20 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts, and IRAs (including traditional, Roth, Rollover, SEP, and SIMPLE-IRAs), and certain other retirement accounts. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each Fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as redemption fees or small account fees. Therefore, the line labeled “hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would have been higher. EXPENSE ANALYSIS TABLE Beginning Account Value January 1, 2014 Ending Account Value June 30, 2014 Expenses Paid During Period January 1- June 30, 2014(a) Annualized Expense Ratio MIDAS FUND Actual $ $ $ % Hypothetical (b) $ $ $ % MIDAS MAGIC Actual $ $ $ % Hypothetical (b) $ $ $ % MIDAS PERPETUAL PORTFOLIO Actual $ $ $ % Hypothetical (b) $ $ $ % (a)Expenses are equal to the Fund's annualized expense ratio multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half year, divided by 365, to reflect the one half year period. (b)Assumes 5% total return before expenses. 7 MIDAS FUND Schedule of Portfolio Investments Financial Statements June 30, 2014 (Unaudited) Common Stocks (92.55%) Shares Value Major Precious Metals Producers (30.13%) AngloGold Ashanti Ltd. ADR (a) $ Freeport-McMoRan Copper & Gold Inc. Goldcorp Inc. (a) Newmont Mining Corporation (a) Rio Tinto plc ADR (a) Yamana Gold Inc. Intermediate Precious Metals Producers (22.17%) Agnico Eagle Mines Limited Compania de Minas Buenaventura S.A.A. Eldorado Gold Corp. Ltd. (a) Franco-Nevada Corporation (a) Osisko Gold Royalties Ltd. (b) Randgold Resources Limited ADR (a) Resolute Mining Ltd. (a) (b) Junior Precious Metals Producers (14.91%) Alamos Gold Inc. (a) B2Gold Corp. (b) Detour Gold Corp. (a) (b) Exploration and Project Development Companies (13.85%) Ivanhoe Mines Ltd. Class B (b) (c) Ivanhoe Mines Ltd. Class A (b) (c) Northern Dynasty Minerals Ltd. (a) (b) Platinum Group Metals Ltd. (a) (b) Romarco Minerals Inc. (a) (b) Other Natural Resources Companies (11.49%) BHP Billiton Limited Canadian Natural Resources Limited Cloud Peak Energy Inc. (b) Total common stocks (Cost $34,583,265) See Notes to Financial Statements. 8 MIDAS FUND Schedule of Portfolio Investments Financial Statements
